Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 4-7, and 14-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art does not disclose or suggest the claimed “a re-conveyance path … a stack lever configured to contact a top surface of the sheet on the discharge tray and press … a guide member configured to form a part of the re-conveyance path, extend up to a position downstream of the stack lever in the sheet discharge direction above the stack lever… between the guide member and the stack lever wherein a downstream end portion of the guide member in the sheet discharge direction has a first guide surface configured to guide the sheet … toward the discharge tray; and wherein the first guide surface is formed in a curved shape to approach the discharge tray as going downstream in the sheet discharge direction” in combination with the remaining claim elements as set forth in claims 1, 3, 4-7 and 24-28.
Prior art does not disclose or suggest the claimed “a re-conveyance path … a stack lever configured to contact a top surface of the sheet discharged on the discharge tray and press the sheet … cover being configured to… cover the stack lever from above… including a guide .
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154. The examiner can normally be reached Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/LKR/
1/11/2022